 

Exhibit 10.1

 

NEITHER THIS NOTE NOR THE SECURITIES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE
BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY,
MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING
THIS NOTE MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE WITH THE SECURITIES ACT. ANY
TRANSFEREE OF THIS NOTE SHOULD CAREFULLY REVIEW THE TERMS OF THIS NOTE,
INCLUDING SECTION AND 17(a) HEREOF. THE PRINCIPAL AMOUNT REPRESENTED BY THIS
NOTE MAY BE LESS THAN THE AMOUNTS SET FORTH ON THE FACE HEREOF PURSUANT TO
SECTION [3(c)(iii)] OF THIS NOTE.

 

 

LM FUNDING AMERICA, INC.

 

Senior Convertible Promissory Note

 

Issuance Date: November 2, 2018Original Principal Amount: U.S. $1,500,000

 

FOR VALUE RECEIVED, IIU, Inc., a corporation incorporated and existing under the
laws of Virginia (the “Company”), hereby promises to pay to the order of LM
Funding America, Inc., a Delaware corporation or its registered assigns
(“Holder”) the amount set out above as the Original Principal Amount (as reduced
pursuant to the terms hereof pursuant to redemption or otherwise, the
“Principal”) when due, whether upon the Maturity Date (as defined below),
acceleration, redemption or otherwise (in each case in accordance with the terms
hereof) and to pay interest (“Interest”) on any outstanding Principal (as
defined below) (as such interest on any outstanding Principal may be reduced
pursuant to the terms hereof pursuant to redemption or otherwise) at the
applicable Interest Rate (as defined below) from the date set out above as the
Issuance Date (the “Issuance Date”) until the same becomes due and payable,
whether upon the Maturity Date or acceleration, redemption or otherwise (in each
case in accordance with the terms hereof). This Senior Secured Convertible
Promissory Note (this “Note”, including all Notes issued in exchange, transfer
or replacement hereof, collectively, the “Notes”) is issued pursuant to the
Securities Purchase Agreement (as defined below) on the Closing Date (as defined
below). Certain capitalized terms used herein are defined in Section 28.

 

1.PAYMENTS OF INTEREST AND PRINCIPAL; PREPAYMENT.

 

(a)On the Maturity Date, the Company shall pay to the Holder at the election of
Holder, either (i) an amount in cash representing all outstanding Principal,
accrued and unpaid Interest and accrued and unpaid Late Charges (as defined in
Section 23(c)) on such Principal and Interest) or (ii)  shares of the common
stock of the Company representing representing equal or equivalent value on a
fully diluted basis as determined by a third party appraiser chosen by mutual
agreement of Company and Holder.

 

(b)The Holder shall not have the right to require the Company to prepay all or
any portion of the outstanding Principal, accrued and unpaid Interest and
accrued and unpaid Late Charges other than in accordance with this Note.

 

2.INTEREST; INTEREST RATE.

 

(a)Interest on this Note shall commence accruing on the Issuance Date, shall
accrue daily at the Interest Rate on the outstanding Principal amount from time
to time, shall be computed on the basis of a 360-day year and twelve 30-day
months and shall be payable in cash to the Holder on the Maturity Date or any
applicable Redemption Date (each, an “Interest Date”).

- 1 -



--------------------------------------------------------------------------------

 

 

(b)From and after the occurrence and during the continuance of any Event of
Default, the Interest Rate shall automatically be increased to twenty percent
(20.0%) per annum. In the event that such Event of Default is subsequently
cured, the adjustment referred to in the preceding sentence shall cease to be
effective as of the date of such cure; provided that the Interest as calculated
and unpaid at such increased rate during the continuance of such Event of
Default shall continue to apply to the extent relating to the days after the
occurrence of such Event of Default through and including the date of such cure
of such Event of Default.

 

3.CONVERSION.

(a)Conversion Right.  The Holder shall have the right at any time on or after
the Maturity Date, to convert all or any part of the outstanding and unpaid
principal amount and accrued and unpaid interest of this Note into fully paid
and non-assessable Common Shares, as such Common Shares exists on the Issuance
Date, or any shares of capital stock or other securities of the Company into
which such Common Shares shall hereafter be changed or reclassified at the
Conversion Price (as defined herein) (the “Conversion Shares”) determined as
provided herein (a “Conversion”). The term “Conversion Amount” means, with
respect to any conversion of this Note, the sum of (1) the principal amount of
this Note to be converted in such conversion plus (2) at the Holder’s option,
accrued and unpaid interest, if any, on such principal amount at the Interest
Rate to the Conversion Date, plus (3) at the Holder’s option, any amounts owed
to the Holder pursuant to Section 3(c)(vii) hereof. The term “Conversion Price”
means, with respect to any Conversion of this Note, the fair value of the Common
Shares as determined per Section  hereof.  For the avoidance of doubt, Common
Shares shall be deemed to include any shares of capital stock or other
securities of the Company into which such Common Shares shall hereafter be
changed or reclassified.

(b)Authorization of Conversion Shares.  The Company covenants that during the
period the conversion right exists, the Company will reserve from its authorized
and unissued Common Shares a sufficient number of shares, free from preemptive
rights, to provide for the issuance of Common Shares upon the full conversion of
this Note. The Company is required at all times to have authorized and reserved
four (4) times the number of Common Shares that is actually issuable upon full
conversion of the Note (based on the Conversion Price of the Note in effect from
time to time) (the “Reserved Amount”). The Reserved Amount shall be increased
from time to time in accordance with the Company’s obligations hereunder. The
Company represents that upon issuance, such shares will be duly and validly
issued, fully paid and non-assessable. In addition, if the Company shall issue
any securities or make any change to its capital structure which would change
the number of Common Shares into which the Notes shall be convertible at the
then current Conversion Price, the Company shall at the same time make proper
provision so that thereafter there shall be a sufficient number of Common Shares
authorized and reserved, free from preemptive rights, for conversion of the
outstanding Notes. The Company (i) acknowledges that it has irrevocably
instructed its transfer agent to issue certificates for the Common Shares
issuable upon conversion of this Note, and (ii) agrees that its issuance of this
Note shall constitute full authority to its officers and agents who are charged
with the duty of executing stock certificates to execute and issue the necessary
certificates for Common Shares in accordance with the terms and conditions of
this Note.

(c)Method of Conversion.  

(i)Mechanics of Conversion.  Subject to Section 3(b), this Note may be converted
by the Holder in whole or in part, at any time on or after the Maturity Date, by
(A) submitting to the Company a notice of conversion (the “Notice of
Conversion”) (by facsimile, e-mail or other reasonable means of communication
dispatched on the date of Conversion (the “Conversion Date”) prior to 5:00 p.m.,
New York, New York time) and surrendering this Note at the principal office of
the Company.

(ii)Surrender of Note Upon Conversion.  Notwithstanding anything to the contrary
set forth herein, upon Conversion of this Note in accordance with the terms
hereof, the Holder shall not be required to physically surrender this Note to
the Company unless the entire unpaid principal amount of this Note is so
converted. The Holder and the Company shall maintain records showing the
principal amount so converted and the dates of such Conversions or shall use
such other method, reasonably satisfactory to the Holder and the Company, so as
not to require physical surrender of this Note upon each such conversion. In the
event of any dispute or discrepancy, such records of the Company shall, prima
facie, be controlling and determinative in the absence of manifest error.
Notwithstanding the foregoing, if any portion of this Note is converted as
aforesaid, the Holder may not transfer this

- 2 -



--------------------------------------------------------------------------------

 

Note unless the Holder first physically surrenders this Note to the Company,
whereupon the Company will forthwith issue and deliver upon the order of the
Holder a new Note of like tenor, registered as the Holder (upon payment by the
Holder of any applicable transfer taxes) may request, representing in the
aggregate the remaining unpaid principal amount of this Note. The Holder and any
assignee, by acceptance of this Note, acknowledge and agree that, by reason of
the provisions of this paragraph, following conversion of a portion of this
Note, the unpaid and unconverted principal amount of this Note represented by
this Note may be less than the amount stated on the face hereof.

(iii)Payment of Taxes. The Company shall not be required to pay any tax which
may be payable in respect of any transfer involved in the issue and delivery of
Common Shares or other securities or property on conversion of this Note in a
name other than that of the Holder (or in street name), and the Company shall
not be required to issue or deliver any such units or other securities or
property unless and until the person or persons (other than the Holder or the
custodian in whose street name such units are to be held for the Holder’s
account) requesting the issuance thereof shall have paid to the Company the
amount of any such tax or shall have established to the satisfaction of the
Company that such tax has been paid.

(iv)Delivery of Common Shares Upon Conversion. Upon receipt by the Company from
the Holder of a facsimile transmission or e-mail (or other reasonable means of
communication) of a Notice of Conversion meeting the requirements for conversion
as provided in this Section 3, the Company shall issue and deliver or cause to
be issued and delivered to or upon the order of the Holder certificates for the
Common Shares issuable upon such conversion within two (2) Business Days after
such receipt (the “Deadline”) (and, solely in the case of conversion of the
entire unpaid principal amount hereof, surrender of this Note) in accordance
with the terms hereof.

(v)Obligation of Company to Deliver Common Shares. Upon receipt by the Company
of a Notice of Conversion, the Holder shall be deemed to be the holder of record
of the Common Shares issuable upon such conversion, the outstanding principal
amount and the amount of accrued and unpaid interest on this Note shall be
reduced to reflect such Conversion, and, unless the Company defaults on its
obligations under this Section 3, all rights with respect to the portion of this
Note being so converted shall forthwith terminate except the right to receive
the Common Shares or other securities, cash or other assets, as herein provided,
on such Conversion. If the Holder shall have given a Notice of Conversion as
provided herein, the Company’s obligation to issue and deliver the certificates
for Common Shares shall be absolute and unconditional irrespective of the
absence of any action by the Holder to enforce the same, any waiver or consent
with respect to any provision thereof, the recovery of any judgment against any
person or any action to enforce the same, any failure or delay in the
enforcement of any other obligation of the Company to the holder of record, or
any setoff, counterclaim, recoupment, limitation or termination, or any breach
or alleged breach by the Holder of any obligation to the Company, and
irrespective of any other circumstance which might otherwise limit such
obligation of the Company to the Holder in connection with such conversion. The
Conversion Date specified in the Notice of Conversion shall be the Conversion
Date so long as the Notice of Conversion is received by the Company before 5:00
p.m., New York, New York time, on such date.

(vi)Delivery of Common Shares by Electronic Transfer. In lieu of delivering
physical certificates representing the Common Shares issuable upon conversion,
provided the Company is participating in the Depository Trust Company (“DTC”)
Fast Automated Securities Transfer (“FAST”) program, upon request of the Holder
and its compliance with the provisions contained in Section 3(a) and in this
Section 3(c), the Company shall use its best efforts to cause its transfer agent
to electronically transmit the Common Shares issuable upon conversion to the
Holder by crediting the account of Holder’s prime broker with DTC through its
Deposit Withdrawal Agent Commission (“DWAC”) system.

(vii)Failure to Deliver Common Shares Prior to Deadline. Without in any way
limiting the Holder’s right to pursue other remedies, including actual damages
and/or equitable relief, the parties agree that if delivery of the Common Shares
issuable upon conversion of this Note is not delivered by the Deadline the
Company shall pay to the Holder $1,000 per day in cash, for each day beyond the
Deadline that the Company fails to deliver such Common Shares. Such cash amount
shall be paid to Holder by the fifth day of the month following the month in
which it has accrued or, at the option of the Holder (by written notice to the
Company by the first day of the month following the month in which it has
accrued), shall be added to the principal amount of this Note, in which event
interest shall accrue thereon in accordance with the terms of this Note and such
additional principal amount shall be convertible into Common Shares in
accordance with the terms of this Note. The Company agrees that the right to
convert is a valuable right to the Holder. The damages resulting from a failure,
attempt to frustrate, interference with

- 3 -



--------------------------------------------------------------------------------

 

such conversion right are difficult if not impossible to qualify. Accordingly
the parties acknowledge that the liquidated damages provision contained in this
Section 3(c)(vii) are justified.

 

(d)Status as Shareholders.  Upon submission of a Notice of Conversion by the
Holder, (i) the Common Shares covered thereby (other than the Common Shares, if
any, which cannot be issued because their issuance would exceed the Holder’s
allocated portion of the Reserved Amount or exceed the Maximum Percentage) shall
be deemed converted into Common Shares and (ii) the Holder’s rights as a holder
of such converted portion of this Note shall cease and terminate, excepting only
the right to receive certificates for such Common Shares and to any remedies
provided herein or otherwise available at law or in equity to such Holder
because of a failure by the Company to comply with the terms of this Note.
Notwithstanding the foregoing, if the Holder has not received certificates for
all Common Shares prior to the tenth (10th) Business Day after the expiration of
the Deadline with respect to a conversion of any portion of this Note for any
reason, then (unless the Holder otherwise elects to retain its status as a
holder of Common Shares by so notifying the Company) the Holder shall regain the
rights of a holder of this Note with respect to such unconverted portions of
this Note and the Company shall, as soon as practicable, return such unconverted
Note to the Holder or, if the Note has not been surrendered, adjust its records
to reflect that such portion of this Note has not been converted.  In all cases,
the Holder shall retain all of its rights and remedies.

 

 

 

4.RIGHTS UPON EVENT OF DEFAULT.

(a)Event of Default. Each of the following events shall constitute an “Event of
Default”:

 

(i)the Company’s or any of its subsidiary’s failure to pay to the Holder any
amount of Principal, Interest, Late Charges or other amounts when and as due
under this Note (including, without limitation, the Company’s or any
Subsidiary’s failure to pay any redemption payments or amounts hereunder) or any
other Transaction Document (as defined in the Note Purchase Agreement) or any
other agreement, document, certificate or other instrument delivered in
connection with the transactions contemplated hereby and thereby, except, in the
case of a failure to pay Interest and Late Charges when and as due, in which
case only if such failure remains uncured for a period of at least five (5)
Business Days;

 

(ii)the occurrence of any default under, redemption of or acceleration prior to
maturity of an aggregate of any Indebtedness of the Company or any of its
Subsidiaries in excess of $100,000, or the occurrence or existence of any event
of default for which the Company has received a notice from the lender under any
outstanding loan or credit facility in connection with a breach of a financial
covenant set forth in the governing agreement of such loan or credit facility
which has not been cured within twenty (20) Business Days;

 

(iii)bankruptcy, insolvency, reorganization or liquidation proceedings or other
proceedings for the relief of debtors shall be instituted by or against the
Company or any Subsidiary and, if instituted against the Company or any
Subsidiary by a third party, shall not be dismissed within thirty (30) days of
their initiation;

 

(iv)the commencement by the Company or any Subsidiary of a voluntary case or
proceeding under any applicable federal, state or foreign bankruptcy,
insolvency, reorganization or other similar law or of any other case or
proceeding to be adjudicated a bankrupt or insolvent, or the consent by it to
the entry of a decree, order, judgment or other similar document in respect of
the Company or any Subsidiary in an involuntary case or proceeding under any
applicable federal, state or foreign bankruptcy, insolvency, reorganization or
other similar law or to the commencement of any bankruptcy or insolvency case or
proceeding against it, or the filing by it of a petition or answer or consent
seeking reorganization or relief under any applicable federal, state or foreign
law, or the consent by it to the filing of such petition or to the appointment
of or taking possession by a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of the Company or any Subsidiary or of
any substantial part of its property, or the making by it of an assignment for
the benefit of creditors, or the execution of a composition of debts, or the
occurrence of any other similar federal, state or foreign proceeding, or the
admission by it in writing of its inability to pay its debts generally as they
become due, the taking of corporate action by the Company or any Subsidiary in
furtherance of any such action or the taking of any action by any Person to
commence a Uniform Commercial Code foreclosure sale or any other similar action
under federal, state or foreign law;

 

- 4 -



--------------------------------------------------------------------------------

 

(v)the entry by a court of (i) a decree, order, judgment or other similar
document in respect of the Company or any Subsidiary of a voluntary or
involuntary case or proceeding under any applicable federal, state or foreign
bankruptcy, insolvency, reorganization or other similar law or (ii) a decree,
order, judgment or other similar document adjudging the Company or any
Subsidiary as bankrupt or insolvent, or approving as properly filed a petition
seeking liquidation, reorganization, arrangement, adjustment or composition of
or in respect of the Company or any Subsidiary under any applicable federal,
state or foreign law or (iii) a decree, order, judgment or other similar
document appointing a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of the Company or any Subsidiary or of
any substantial part of its property, or ordering the winding up or liquidation
of its affairs, and the continuance of any such decree, order, judgment or other
similar document or any such other decree, order, judgment or other similar
document unstayed and in effect for a period of thirty (30) consecutive days;

 

(vi)a final judgment or judgments for the payment of money aggregating in excess
of $50,000 are rendered against the Company and/or any of its Subsidiaries and
which judgments are not, within thirty (30) days after the entry thereof,
bonded, discharged or stayed pending appeal, or are not discharged within thirty
(30) days after the expiration of such stay; provided, however, any judgment
which is covered by insurance or an indemnity from a credit worthy party shall
not be included in calculating the $50,000 amount set forth above so long as the
Company provides the Holder a written statement from such insurer or indemnity
provider (which written statement shall be reasonably satisfactory to the
Holder) to the effect that such judgment is covered by insurance or an indemnity
and the Company or such Subsidiary (as the case may be) will receive the
proceeds of such insurance or indemnity within thirty (30) days of the issuance
of such judgment;

 

(vii)the Company and/or any Subsidiary, individually or in the aggregate, either
(i) fails to pay, when due, or within any applicable grace period, any payment
with respect to any Indebtedness in excess of $25,000 due to any third party
(other than, with respect to unsecured Indebtedness only, payments contested by
the Company and/or such Subsidiary (as the case may be) in good faith by proper
proceedings and with respect to which adequate reserves have been set aside for
the payment thereof in accordance with GAAP) or is otherwise in breach or
violation of any agreement for monies owed or owing in an amount in excess of
$25,000, which breach or violation permits the other party thereto to declare a
default or otherwise accelerate amounts due thereunder, or (ii) suffer to exist
any other circumstance or event that would, with or without the passage of time
or the giving of notice, result in a default or event of default under any
agreement binding the Company or any Subsidiary, which default or event of
default would or is likely to have a material adverse effect on the business,
assets, operations (including results thereof), liabilities, properties,
condition (including financial condition) or prospects of the Company or any of
its Subsidiaries, individually or in the aggregate;

 

(viii)other than as specifically set forth in another clause of this Section
4(a), the Company or any Subsidiary breaches any representation, warranty,
covenant or other term or condition of any Transaction Document, except, in the
case of a breach of a covenant or other term or condition that is curable, only
if such breach remains uncured for a period of five (5) consecutive Business
Days after receipt of written notice of such breach;

 

(ix)the Company’s inability to issue any of its securities for 20 consecutive
Business Days for any reason;

 

(xii)the Company’s failure at any time to issue Common Shares to the Holder
pursuant to the Securities Purchase Agreement, except for the purposes of
complying with the Company’s code of ethics and any related black-out periods;;

 

(xiv)the Company’s issuance, offer, sale, grant of any option or right to
purchase, or other disposition (or any announcement in connection with any of
the foregoing) of any equity security or any equity-linked or related security
(including, without limitation, any “equity security” (as that term is defined
under Rule 405 promulgated under the Securities Act)), or any Convertible
Securities, without the prior written consent of the Holder, except to the
extent allowed under any existing agreements of the Company.  “Convertible
Securities” means any capital stock, note, debenture, preferred stock or other
security of the Company or any of its Subsidiaries that is, or may become, at
any time and under any circumstances directly or indirectly convertible into,
exercisable or

- 5 -



--------------------------------------------------------------------------------

 

exchangeable for, or which otherwise entitles the holder thereof to acquire, any
capital stock, note, debenture or other security of the Company (including,
without limitation, Common Stock) or any of its Subsidiaries.

 

(xv)any Material Adverse Effect (as defined in the Note Purchase Agreement)
occurs; or

 

(xvi)any Change of Control occurs.

 

(b)Notice of an Event of Default; Redemption Right. Upon the occurrence of an
Event of Default with respect to this Note, the Company shall within one (1)
Business Day deliver written notice thereof via facsimile and overnight courier
(with next day delivery specified) (an “Event of Default Notice”) to the Holder.
At any time after the earlier of the Holder’s receipt of an Event of Default
Notice and the Holder becoming aware of an Event of Default, the Holder may
require the Company to redeem, at any time during the period commencing on the
date the Holder first becomes aware of such Event of Default through and
including the tenth (10th) Business Day after the later of (x) the date the
Holder receives the applicable Event of Default Notice with respect there and
(y) the date such Event of Default has been cured, all or any amount of this
Note by delivering written notice thereof (the “Event of Default Redemption
Notice”) to the Company, which Event of Default Redemption Notice shall indicate
the amount of this Note the Holder is electing to redeem. Each amount of this
Note subject to redemption by the Company pursuant to this Section 4(b) shall be
redeemed by the Company in cash at a price equal to the product of (i) the
Outstanding Amount to be redeemed multiplied by (ii) the Redemption Premium (the
“Event of Default Redemption Price”). Redemptions required by this Section 4(b)
shall be made in accordance with the provisions of Section 10. To the extent
redemptions required by this Section 4(b) are deemed or determined by a court of
competent jurisdiction to be prepayments of this Note by the Company, such
redemptions shall be deemed to be voluntary prepayments. In the event of the
Company’s redemption of any portion of this Note under this Section 4(b), the
Holder’s damages would be uncertain and difficult to estimate because of the
parties’ inability to predict future interest rates and the uncertainty of the
availability of a suitable substitute investment opportunity for the Holder.
Accordingly, any redemption premium due under this Section 4(b) is intended by
the parties to be, and shall be deemed, a reasonable estimate of the Holder’s
actual loss of its investment opportunity and not as a penalty.

 

5.RIGHTS UPON FUNDAMENTAL TRANSACTION. The Company shall not enter into or be
party to a Fundamental Transaction unless the Successor Entity assumes in
writing all of the obligations of the Company under this Note and the other
Transaction Documents in accordance with the provisions of this Section 5
pursuant to written agreements in form and substance satisfactory to the Holder
and approved by the Holder prior to such Fundamental Transaction, including
agreements to deliver to each holder of the Note, in exchange for such Note, a
security of the Successor Entity evidenced by a written instrument substantially
similar in form and substance to the Note, including, without limitation, having
a principal amount and interest rate equal to the principal amounts then
outstanding and the interest rates of the Note held by such holder, and having
similar ranking to the Note, and satisfactory to the Holder. Upon the occurrence
of any Fundamental Transaction, the Successor Entity shall succeed to, and be
substituted for (so that from and after the date of such Fundamental
Transaction, the provisions of this Note and the other Transaction Documents
referring to the “Company” shall refer instead to the Successor Entity), and may
exercise every right and power of the Company and shall assume all of the
obligations of the Company under this Note and the other Transaction Documents
with the same effect as if such Successor Entity had been named as the Company
herein. Notwithstanding the foregoing, the Holder may elect, at its sole option,
by delivery of written notice to the Company to waive this Section 5 to permit
the Fundamental Transaction without the assumption of this Note. The provisions
of this Section 5 shall apply similarly and equally to successive Fundamental
Transactions.

 

6.RESERVED.

 

7.NONCIRCUMVENTION. The Company hereby covenants and agrees that the Company
will not, by amendment of its articles of incorporation, bylaws or through any
reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Note, and will at all times in good faith carry out all of the
provisions of this Note and take all action as may be required to protect the
rights of the Holder of this Note.

 

8.CERTAIN ADJUSTMENTS.  The Conversion Price and number of Conversion Shares
issuable upon conversion of this Note are subject to adjustment from time to
time as set forth in this Section 8.

- 6 -



--------------------------------------------------------------------------------

 

 

(a) Common Share Dividends and Splits. If the Company, at any time while this
Note is outstanding, (i) pays a dividend on its Common Shares or otherwise makes
a distribution on any class of capital stock that is payable in Common Shares,
(ii) subdivides its outstanding Common Shares into a larger number of units,
(iii) combines its outstanding Common Shares into a smaller number of units, or
(iv) otherwise conducts a corporate action or transaction to change the number
of outstanding Common Shares, including any reorganization, recapitalization, or
other transaction similar to (i) through (iii), then in each such case the
Conversion Price shall be multiplied by a fraction, the numerator of which shall
be the number of Common Shares outstanding immediately before such event and the
denominator of which shall be the number of Common Shares outstanding
immediately after such event. Any adjustment made pursuant to this paragraph
shall become effective immediately after the record date for the determination
of stockholders entitled to receive such dividend or distribution or the
effective date of such subdivision or combination, as applicable.

 

(b)Subsequent Rights Offerings.  If the Company, at any time while this Note is
outstanding, shall issue rights, options or warrants to all holders of the
Common Shares entitling them to subscribe for or purchase Common Shares (the
“Purchase Rights”), then, upon any conversion of this Note, the Holder will be
entitled to acquire, upon the terms applicable to such Purchase Rights, the
aggregate Purchase Rights that the Holder could have acquired if the Holder had
held the number of Conversion Shares issued upon such conversion of this Note
immediately before the date on which a record is taken for the grant, issuance
or sale of such Purchase Rights, or, if no such record is taken, the date as of
which the record holders of the Common Shares are to be determined for the
grant, issue or sale of such Purchase Rights.

 

(c)Pro Rata Distributions. If the Company, at any time while this Note is
outstanding, shall distribute to all holders of Common Shares evidences of its
indebtedness or assets (including cash and cash dividends) or rights or warrants
to subscribe for or purchase any security other than Common Shares (a
“Distribution”), then, upon any conversion of this Note, the Holder shall be
entitled to participate in such Distribution to the same extent that the Holder
would have participated therein if the Holder had held the number of Conversion
Shares issued upon such conversion of this Note immediately before the date on
which a record is taken for such Distribution, or, if no such record is taken,
the date as of which the record holders of Common Shares are to be determined
for the participation in such Distribution.

(d)Fundamental Transactions. If, at any time while this Note is outstanding  (i)
the Company effects any Fundamental Transaction in accordance with Section 5
herein, then the Holder shall have the right thereafter to receive, upon the
Conversion, the same amount and kind of securities, cash or property as it would
have been entitled to receive upon the occurrence of such Fundamental
Transaction if it had been, immediately prior to such Fundamental Transaction,
the holder of the Conversion Shares then issuable upon conversion in full of
this Note without regard to any limitations on exercise contained herein (the
“Alternate Consideration”); provided, however, that such limitations on exercise
shall continue to apply upon the occurrence of such Fundamental
Transaction.  The provisions of this paragraph (b) shall similarly apply to
subsequent transactions analogous to a Fundamental Transaction.

(e)Adjustment Upon Issuance of Common Shares.

Dilutive Issuances.

If, at any time while this Note is outstanding (the “Adjustment Period”), the
Company issues or sells, or in accordance with this Section 8 is deemed to have
issued or sold, any Common Shares, Convertible Securities or Options (including
the issuance or sale of Common Shares owned or held by or for the account of the
Company, but excluding any Excluded Securities issued or sold or deemed to have
been issued or sold) for a consideration per share (the “New Issuance Price”)
less than a price equal to the Conversion Price in effect immediately prior to
such issue or sale or deemed issuance or sale (such Conversion Price then in
effect is referred to as the “Applicable Price” and such issuance, a “Dilutive
Issuance”) then immediately after such Dilutive Issuance, the Conversion Price
then in effect shall be reduced to an amount equal to the New Issuance
Price.  The Merger shall not be deemed a Dilutive Issuance; provided, however,
that the Merger shall be deemed a Dilutive Issuance if it is based on a
pre-Merger valuation (as prepared by a third party valuation expert reasonably
acceptable to Buyer) of the Company (excluding any investment by Holder pursuant
to the Securities Purchase Agreement)

- 7 -



--------------------------------------------------------------------------------

 

of less than $6 million or if in connection with the Merger, any securities of
the Issuer other than Common Shares are issued, assigned or transferred.  For
all purposes of the foregoing (including, without limitation, determining the
adjusted Conversion Price and consideration per share under this Section
8(e)(i)), clauses (ii) through (vii) of this Section 8(e) shall be applicable.

Issuance of Options.

If, during the Adjustment Period, the Company in any manner grants or sells any
Option (other than Excluded Securities) and the lowest price per unit for which
one Common Share is issuable upon the exercise of such Option or upon
conversion, exercise or exchange of any Convertible Securities issuable upon
exercise of any such Option (such Common Shares issuable upon such exercise of
any Option or upon conversion, exercise or exchange of any Convertible
Securities, the “Convertible Securities Shares”) is less than the Applicable
Price, then such Convertible Securities Shares shall be deemed to be outstanding
and to have been issued and sold by the Company at the time of the granting or
sale of such Option for such price per unit.  For purposes of this Section
8(e)(ii), the “lowest price per unit for which one Common Share is issuable upon
the exercise of any such Option or upon conversion, exercise or exchange of any
Convertible Securities issuable upon exercise of any such Option” shall be equal
to (A) the sum of (1) the lowest amount of consideration (if any) received or
receivable by the Company with respect to any one Convertible Securities Share
upon the granting or sale of such Option, upon exercise of such Option or upon
conversion, exercise or exchange of any Convertible Security issuable upon
exercise of such Option and (2) the lowest exercise price set forth in such
Option for which one Convertible Securities Share is issuable upon the exercise
of such Option or upon conversion, exercise or exchange of any Convertible
Securities issuable upon exercise of such Option, minus (B) the sum of all
amounts paid or payable to the holder of such Option (or any other Person), with
respect to any one Convertible Securities Share, upon the granting or sale of
such Option, upon exercise of such Option and upon conversion, exercise or
exchange of any Convertible Security issuable upon exercise of such Option plus
the value of any other consideration received or receivable by, or benefit
conferred on, the holder of such Option (or any other Person), with respect to
any one Convertible Securities Share.  Except as contemplated below, no further
adjustment of the Conversion Price shall be made upon the actual issuance of
such Convertible Securities Share or of such Convertible Securities upon the
exercise of such Options or upon the actual issuance of such Convertible
Securities Share upon conversion, exercise or exchange of such Convertible
Securities.

Issuance of Convertible Securities.

If, during the Adjustment Period, the Company in any manner issues or sells any
Convertible Securities (other than Excluded Securities) and the lowest price per
unit for which one Convertible Securities Share is issuable upon the conversion,
exercise or exchange thereof is less than the Applicable Price, then such
Convertible Securities Share shall be deemed to be outstanding and to have been
issued and sold by the Company at the time of the issuance or sale of such
Convertible Securities for such price per unit.  For the purposes of this
Section 8(e)(iii), the “lowest price per share for which one Convertible
Securities Share is issuable upon the conversion, exercise or exchange thereof”
shall be equal to (A) the sum of (1) the lowest amount of consideration (if any)
received or receivable by the Company with respect to one Convertible Securities
Share upon the issuance or sale of the Convertible Security or upon conversion,
exercise or exchange of such Convertible Security and (2) the lowest conversion
price set forth in such Convertible Security for which one Convertible
Securities Share is issuable upon conversion, exercise or exchange thereof,
minus (B) the sum of all amounts paid or payable to the holder of such
Convertible Security (or any other Person), with respect to any one Convertible
Securities Share, upon the issuance or sale of such Convertible Security plus
the value of any other consideration received or receivable by, or benefit
conferred on, the holder of such Convertible Security (or any other Person),
with respect to any one Convertible Securities Share.  Except as contemplated
below, no further adjustment of the Conversion Price shall be made upon the
actual issuance of such Convertible Securities Share upon conversion, exercise
or exchange of such Convertible Securities, and if any such issue or sale of
such Convertible Securities is made upon exercise of any Options for which
adjustment of the Conversion Price has been or is to be made pursuant to other
provisions of this Section 8(e), except as contemplated below, no further
adjustment of the Conversion Price shall be made by reason of such issue or
sale.

- 8 -



--------------------------------------------------------------------------------

 

Change in Option Price or Rate of Conversion.

If, during the Adjustment Period, the purchase or exercise price provided for in
any Option, the additional consideration, if any, payable upon the issue,
conversion, exercise or exchange of any Convertible Securities, or the rate at
which any Convertible Securities are convertible into or exercisable or
exchangeable for Common Shares increases or decreases at any time, the
Conversion Price in effect at the time of such increase or decrease shall be
adjusted to the Conversion Price which would have been in effect at such time
had such Options or Convertible Securities provided for such increased or
decreased purchase price, additional consideration or increased or decreased
conversion rate, as the case may be, at the time initially granted, issued or
sold.  For purposes of this Section 8(e)(iv), if the terms of any Option or
Convertible Security that was outstanding as of the Original Issue Date are
increased or decreased in the manner described in the immediately preceding
sentence, then such Option or Convertible Security and the Convertible
Securities Share deemed issuable upon exercise, conversion or exchange thereof
shall be deemed to have been issued as of the date of such increase or
decrease.  No adjustment pursuant to this Section 8(e) shall be made if such
adjustment would result in an increase of the Conversion Price then in effect.

Calculation of Consideration Received.

If, during the Adjustment Period, any Option, Convertible Security, and/or
Adjustment Right is issued in connection with the issuance or sale or deemed
issuance or sale of any other securities of the Company (the “Primary Security”
and such Option, Convertible Security, and/or Adjustment Right, a “Secondary
Security”), together comprising one integrated transaction, the Primary Security
issued or sold in such integrated transaction shall be deemed to have been
issued for consideration equal to the difference of (A) the aggregate
consideration received by the Company to purchase such Primary Security and each
such Option, Convertible Security, and/or Adjustment Right (as applicable),
minus (B) the product of (1) the sum of the Black Scholes Consideration Value of
each such Option, Convertible Security, and/or Adjustment Right (as applicable)
on a per Convertible Securities Share basis multiplied by (2) the aggregate
number of Convertible Securities Shares issued or issuable pursuant to such
Option, Convertible Security, and/or Adjustment Right (as applicable).  If any
Common Shares, Options or Convertible Securities are issued or sold or deemed to
have been issued or sold for cash, the consideration received therefor (for the
purpose of determining the consideration paid for such Common Shares, Options or
Convertible Securities, but not for the purpose of the calculation of the Black
Scholes Consideration Value) will be deemed to be the gross amount of
consideration received by the Company therefor.  If any Common Shares, Options
or Convertible Securities are issued or sold for a consideration other than cash
(for the purpose of determining the consideration paid for such Common Shares,
Options or Convertible Securities, but not for the purpose of the calculation of
the Black Scholes Consideration Value), the amount of such consideration
received by the Company will be the fair value of such consideration, except
where such consideration consists of publicly traded securities, in which case
the amount of consideration received by the Company for such securities will be
the arithmetic average of the VWAPs of such security for each of the five (5)
Business Days immediately preceding the date of receipt.  If any Common Shares,
Options or Convertible Securities are issued to the owners of the non-surviving
entity in connection with any merger in which the Company is the surviving
entity (for the purpose of determining the consideration paid for such Common
Shares, Option or Convertible Security, but not for the purpose of the
calculation of the Black Scholes Consideration Value), the amount of
consideration therefor will be deemed to be the fair value of such portion of
the net assets and business of the non-surviving entity as is attributable to
such Common Shares, Options or Convertible Securities, as the case may be.  The
fair value of any consideration other than cash or publicly traded securities
(for the purpose of determining the consideration paid for such Common Shares,
Options or Convertible Securities, but not for the purpose of the calculation of
the Black Scholes Consideration Value) will be determined by the Company and the
Holder.  If such parties are unable to reach agreement within ten (10) days
after the occurrence of an event requiring valuation (the “Valuation Event”),
the fair value of such consideration will be determined within five (5) Business
Days after the tenth (10th) day following such Valuation Event by an
independent, reputable appraiser jointly selected by the Company and the Holder.
 The determination of such appraiser shall be final and binding upon all parties
absent manifest error and the fees and expenses of such appraiser shall be borne
by the Company.

- 9 -



--------------------------------------------------------------------------------

 

Record Date.

If, during the Adjustment Period, the Company takes a record of the holders of
the Common Shares for the purpose of entitling them (A) to receive a dividend or
other distribution payable in Common Shares, Options or in Convertible
Securities or (B) to subscribe for or purchase Common Shares, Options or
Convertible Securities, then such record date will be deemed to be the date of
the issue or sale of the Common Shares deemed to have been issued or sold upon
the declaration of such dividend or the making of such other distribution or the
date of the granting of such right of subscription or purchase (as the case may
be).

Holder's Right of Alternative Conversion Price Following Issuance of Certain
Options or Convertible Securities.

In addition to and not in limitation of the other provisions of this Section 8,
if, during the Adjustment Period, the Company in any manner issues or sells or
enters into any agreement to issue or sell, any Common Shares, Options or
Convertible Securities other than Excluded Securities (any such securities,
“Variable Price Securities”) after the Issuance Date that are issuable pursuant
to such agreement or convertible into or exchangeable or exercisable for Common
Shares pursuant to such Options or Convertible Securities, as applicable, at a
price which varies or may vary with the market price of the Common Shares,
including by way of one or more reset(s) to a fixed price, but exclusive of such
formulations reflecting customary anti-dilution provisions (such as share
splits, share combinations and share dividends) (each of the formulations for
such variable price being herein referred to as, the “Variable Price”), the
Company shall provide written notice thereof via facsimile and overnight courier
to the Holder on the date of such agreement and/or the issuance of such
Convertible Securities or Options, as applicable.  From and after the date the
Company enters into such agreement or issues any such Variable Price Securities,
the Holder shall have the right, but not the obligation, in its sole discretion
to substitute the Variable Price for the Conversion Price upon conversion of
this Note by designating in the Conversion Notice delivered upon any conversion
of this Note that solely for purposes of such conversion the Holder is relying
on the Variable Price rather than the Conversion Price then in effect.  The
Holder’s election to rely on a Variable Price for a particular conversion of
this Note shall not obligate the Holder to rely on a Variable Price for any
future conversion of this Note.

(f)Number of Conversion Shares. Simultaneously with any adjustment to the
Conversion Price pursuant to Section 8, the number of Conversion Shares that may
be issued upon conversion of this Note shall be increased or decreased
proportionately, so that after such adjustment the aggregate Conversion Price
payable hereunder for the increased or decreased number of Warrant Shares shall
be the same as the aggregate Conversion Price in effect immediately prior to
such adjustment.

(g)Calculations. All calculations under this Section 8 shall be made to the
nearest cent or the nearest 1/100th of a unit, as applicable. The number of
Common Shares outstanding at any given time shall not include units owned or
held by or for the account of the Company, and the sale or issuance of any such
units shall be considered an issue or sale of Common Shares.

9.SECURITY INTEREST. This Note is secured by a lien on all assets of the Company
pursuant to the terms of the Transaction Documents.

 

10.REDEMPTIONS MECHANICS.

 

(a)Event of Default Redemption Price.  The Company shall deliver the applicable
Event of Default Redemption Price to the Holder within five (5) Business Days
after the Company’s receipt of the Holder’s Event of Default Redemption Notice.

 

(b)Partial Redemption.  In the event of a redemption of less than all of the
Outstanding Amount of this Note, the Company shall promptly cause to be issued
and delivered to the Holder a new Note (in accordance with Section 17(d))
representing the outstanding Principal which has not been redeemed. In the event
that the Company does not pay the Redemption Price to the Holder within the time
period required, at any time thereafter and until the Company pays such unpaid
Redemption Price in full, the Holder shall have the option, in lieu of
redemption, to require the Company to promptly return to the Holder all or any
portion of this Note representing the Outstanding Amount that was submitted for
redemption and for which the applicable Redemption Price (together with

- 10 -



--------------------------------------------------------------------------------

 

any Late Charges thereon) has not been paid. Upon the Company’s receipt of such
notice, (x) the Redemption Notice shall be null and void with respect to such
Outstanding Amount, and (y) the Company shall immediately return this Note, or
issue a new Note (in accordance with Section 17(d)) to the Holder representing
such Outstanding Amount. The Holder’s delivery of a notice voiding a Redemption
Notice and exercise of its rights following such notice shall not affect the
Company’s obligations to make any payments of Late Charges which have accrued
prior to the date of such notice with respect to the Outstanding Amount subject
to such notice.

 

11.VOTING RIGHTS. The Holder shall have no voting rights as the holder of this
Note, except as required by law and as expressly provided in this Note.

 

12.RESERVED.

 

13.COVENANTS. Until the Note has been redeemed or otherwise satisfied in
accordance with their terms:

 

(a)Rank. All payments due under the Note shall be rank senior in payment to all
other unsecured and subsequently secured Indebtedness of the Company and its
Subsidiaries.

 

(b)Additional Capital.  The Company shall not, without Holder’s consent, raise
additional capital from a third party, including through the sale and issuance
of any securities of the Company or any additional Indebtedness of the Company.

 

(c)Reserved.

 

(d)Restricted Payments. The Company shall not, and the Company shall cause each
of its Subsidiaries to not, directly or indirectly, redeem, defease, repurchase,
repay or make any payments in respect of, by the payment of cash or cash
equivalents (in whole or in part, whether by way of open market purchases,
tender offers, private transactions or otherwise), all or any portion of any
Indebtedness, whether by way of payment in respect of principal of (or premium,
if any) or interest on, such Indebtedness if at the time such payment is due or
is otherwise made or, after giving effect to such payment, (i) an event
constituting an Event of Default has occurred and is continuing or (ii) an event
that with the passage of time and without being cured would constitute an Event
of Default has occurred and is continuing.

 

(e)Restricted Issuances. The Company shall (i) only incur additional
Indebtedness after the Closing Date in accordance with Section 13(a), above, and
(ii) not issue any other securities that would cause a breach or default under
the Notes.

 

(f)Restriction on Redemption and Cash Dividends. The Company shall not, and the
Company shall cause each of its Subsidiaries to not, directly or indirectly,
redeem, repurchase or declare or pay any cash dividend or distribution on any of
its capital stock (other than any obligations to do so outstanding as of the
Issuance Date).

 

(g)Restriction on Transfer of Assets. The Company shall not, and the Company
shall cause each of its Subsidiaries to not, directly or indirectly, sell,
lease, license, assign, transfer, spin-off, split-off, close, convey or
otherwise dispose of any material assets or rights of the Company or any
Subsidiary owned or hereafter acquired whether in a single transaction or a
series of related transactions, other than (i) sales, leases, licenses,
assignments, transfers, conveyances and other dispositions of such assets or
rights by the Company and its Subsidiaries in the ordinary course of business
and (ii) sales of inventory in the ordinary course of business. Notwithstanding
the foregoing, this provision shall not apply to any transactions pursuant to a
binding agreement existing on the date hereof.

 

(h)Reserved.

 

(i)Change in Nature of Business. The Company shall not, and the Company shall
cause each of its Subsidiaries to not, directly or indirectly, engage in any
material line of business substantially different from those lines of business
conducted by the Company and each of its Subsidiaries on the Issuance Date or
any business

- 11 -



--------------------------------------------------------------------------------

 

substantially related or incidental thereto. The Company shall not, and the
Company shall cause each of its Subsidiaries to not, directly or indirectly,
modify its or their corporate structure or purpose.

 

(j)Preservation of Existence, Etc. The Company shall maintain and preserve, and
cause each of its Subsidiaries to maintain and preserve, its existence, rights
and privileges, and become or remain, and cause each of its Subsidiaries to
become or remain, duly qualified and in good standing in each jurisdiction in
which the character of the properties owned or leased by it or in which the
transaction of its business makes such qualification necessary.

 

(k)Maintenance of Properties, Etc. The Company shall maintain and preserve, and
cause each of its Subsidiaries to maintain and preserve, all of its properties
which are necessary or useful in the proper conduct of its business in good
working order and condition, ordinary wear and tear excepted, and comply, and
cause each of its Subsidiaries to comply, at all times with the provisions of
all leases to which it is a party as lessee or under which it occupies property,
so as to prevent any material loss or forfeiture thereof or thereunder.

 

(l)Maintenance of Intellectual Property. The Company will, and will cause each
of its Subsidiaries to, take all reasonable action necessary or advisable to
maintain all of the Intellectual Property Rights of the Company and/or any of
its Subsidiaries that are necessary or material to the conduct of its business
in full force and effect.

 

(m)Maintenance of Insurance. The Company shall maintain, and cause each of its
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations (including, without limitation, comprehensive general
liability, hazard, rent and business interruption insurance) with respect to its
properties (including all real properties leased or owned by it) and business,
in such amounts and covering such risks as is required by any governmental
authority having jurisdiction with respect thereto or as is carried generally in
accordance with sound business practice by companies in similar businesses
similarly situated.

 

(n)Material Transactions with Affiliates. The Company shall not, nor shall it
permit any of its Subsidiaries to, enter into, renew, extend or be a party to,
any material transaction or series of related material transactions (including,
without limitation, the purchase, sale, lease, transfer or exchange of property
or assets of any kind or the rendering of services of any kind) with any
affiliate except in the ordinary course of business in a manner and to an extent
consistent with past practice and necessary or desirable for the prudent
operation of its business, for fair consideration and on terms no less favorable
to it or its Subsidiaries than would be obtainable in a comparable arm’s length
transaction with a Person that is not an affiliate thereo.

 

14.PARTICIPATION. The Holder, as the holder of this Note, shall not be entitled
to any dividends paid or distributions made to the holders of Common Shares.

 

15.AMENDING THE TERMS OF THIS NOTE. The prior written consent of the Holder
shall be required for any change or amendment to this Note.

 

16.TRANSFER. This Note may be offered, sold, assigned or transferred by the
Holder without the consent of the Company, subject only to the provisions of
Section 17(a) below and Section 5 of the Securities Purchase Agreement.

 

17.REISSUANCE OF THIS NOTE.

 

(a)Transfer. If this Note is to be transferred, the Holder shall surrender this
Note to the Company, whereupon the Company will forthwith issue and deliver upon
the order of the Holder a new Note (in accordance with Section 17(d)),
registered as the Holder may request, representing the outstanding Principal
being transferred by the Holder and, if less than the entire outstanding
Principal is being transferred, a new Note (in accordance with Section 17(d)) to
the Holder representing the outstanding Principal not being transferred. The
Holder and any assignee, by acceptance of this Note, acknowledge and agree that,
by reason of the provisions of this Section 17(a), following redemption of any
portion of this Note, the outstanding Principal represented by this Note may be
less than the Principal stated on the face of this Note.

 

- 12 -



--------------------------------------------------------------------------------

 

(b)Lost, Stolen or Mutilated Note. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note (as to which a written certification and the
indemnification contemplated below shall suffice as such evidence), and, in the
case of loss, theft or destruction, of any indemnification undertaking by the
Holder to the Company in customary and reasonable form and, in the case of
mutilation, upon surrender and cancellation of this Note, the Company shall
execute and deliver to the Holder a new Note (in accordance with Section 17(d))
representing the outstanding Principal.

 

(c)Note Exchangeable for Different Denominations. This Note is exchangeable,
upon the surrender hereof by the Holder at the principal office of the Company,
for a new Note or Notes (in accordance with Section 17(d) and in principal
amounts of at least $1,000) representing in the aggregate the outstanding
Principal of this Note, and each such new Note will represent such portion of
such outstanding Principal as is designated by the Holder at the time of such
surrender.

 

(d)Issuance of New Notes. Whenever the Company is required to issue a new Note
pursuant to the terms of this Note, such new Note (i) shall be of like tenor
with this Note, (ii) shall represent, as indicated on the face of such new Note,
the Principal remaining outstanding (or in the case of a new Note being issued
pursuant to Section 17(a) or Section 17(c), the Principal designated by the
Holder which, when added to the principal represented by the other new Notes
issued in connection with such issuance, does not exceed the Principal remaining
outstanding under this Note immediately prior to such issuance of new Notes),
(iii) shall have an issuance date, as indicated on the face of such new Note,
which is the same as the Issuance Date of this Note, (iv) shall have the same
rights and conditions as this Note, and (v) shall represent accrued and unpaid
Interest and Late Charges on the Principal and Interest of this Note, from the
Issuance Date.

 

18.REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE
RELIEF. The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note and any of the other Transaction
Documents at law or in equity (including a decree of specific performance and/or
other injunctive relief), and nothing herein shall limit the Holder’s right to
pursue actual and consequential damages for any failure by the Company to comply
with the terms of this Note. The Company covenants to the Holder that there
shall be no characterization concerning this instrument other than as expressly
provided herein. Amounts set forth or provided for herein with respect to
payments and the like (and the computation thereof) shall be the amounts to be
received by the Holder and shall not, except as expressly provided herein, be
subject to any other obligation of the Company (or the performance thereof). The
Company acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Holder and that the remedy at law for any such breach
may be inadequate. The Company therefore agrees that, in the event of any such
breach or threatened breach, the Holder shall be entitled, in addition to all
other available remedies, to an injunction restraining any such breach or any
such threatened breach, without the necessity of showing economic loss and
without any bond or other security being required. The Company shall provide all
information and documentation to the Holder that is requested by the Holder to
enable the Holder to confirm the Company’s compliance with the terms and
conditions of this Note.

 

19.PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this Note is
placed in the hands of an attorney for collection or enforcement or is collected
or enforced through any legal proceeding or the Holder otherwise takes action to
collect amounts due under this Note or to enforce the provisions of this Note or
(b) there occurs any bankruptcy, reorganization, receivership of the Company or
other proceedings affecting Company creditors’ rights and involving a claim
under this Note, then the Company shall pay the costs incurred by the Holder for
such collection, enforcement or action or in connection with such bankruptcy,
reorganization, receivership or other proceeding, including, without limitation,
attorneys’ fees and disbursements. The Company expressly acknowledges and agrees
that no amounts due under this Note shall be affected, or limited, by the fact
that the purchase price paid for this Note was less than the original Principal
amount hereof.

 

20.CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly drafted by
the Company and the Holder and shall not be construed against any Person as the
drafter hereof. The headings of this Note are for convenience of reference and
shall not form part of, or affect the interpretation of, this Note. Each and
every reference to unit prices, Common Units and any other numbers in this
Agreement that relate to the Common Units shall be automatically adjusted for
stock splits, stock dividends, stock combinations and other similar transactions
that occur with respect to the Common Units after the date of this Agreement.
Terms used in this Note but defined in the other

- 13 -



--------------------------------------------------------------------------------

 

Transaction Documents shall have the meanings ascribed to such terms on the
Closing Date in such other Transaction Documents unless otherwise consented to
in writing by the Holder.

 

21.FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege. No waiver shall be effective unless it is in writing
and signed by an authorized representative of the waiving party.

 

22.DISPUTE RESOLUTION. In the case of a dispute as to the determination of any
Redemption Price or fair market value (as the case may be) or the arithmetic
calculation of the applicable Redemption Price (as the case may be), the Company
or the Holder (as the case may be) shall submit the disputed determinations or
arithmetic calculations (as the case may be) via facsimile (i) within two (2)
Business Days after receipt of the applicable notice giving rise to such dispute
to the Company or the Holder (as the case may be) or (ii) if no notice gave rise
to such dispute, at any time after the Holder learned of the circumstances
giving rise to such dispute. If the Holder and the Company are unable to agree
upon such determination or calculation within two (2) Business Days of such
disputed determination or arithmetic calculation (as the case may be) being
submitted to the Company or the Holder (as the case may be), then the Company
shall, within two (2) Business Days, submit via facsimile (a) the disputed
determination of any Redemption Price or fair market value (as the case may be)
to an independent, reputable investment bank selected by the Company and
approved by the Holder or (b) the disputed arithmetic calculation of any
Redemption Price to an independent, outside accountant selected by the Holder
that is reasonably acceptable to the Company. The Company shall cause at its
expense the investment bank or the accountant (as the case may be) to perform
the determinations or calculations (as the case may be) and notify the Company
and the Holder of the results no later than ten (10) Business Days from the time
it receives such disputed determinations or calculations (as the case may be).
Such investment bank’s or accountant’s determination or calculation (as the case
may be) shall be binding upon all parties absent demonstrable error.

 

23.NOTICES; CURRENCY; PAYMENTS.

 

(a)Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with Section
9(f) of the Securities Purchase Agreement. The Company shall provide the Holder
with prompt written notice of all actions taken pursuant to this Note, including
in reasonable detail a description of such action and the reason therefore.

 

(b)Currency. All dollar amounts referred to in this Note are in United States
Dollars (“U.S. Dollars”), and all amounts owing under this Note shall be paid in
U.S. Dollars. All amounts denominated in other currencies (if any) shall be
converted into the U.S. Dollar equivalent amount in accordance with the Exchange
Rate on the date of calculation. “Exchange Rate” means, in relation to any
amount of currency to be converted into U.S. Dollars pursuant to this Note, the
U.S. Dollar exchange rate as published in the Wall Street Journal on the
relevant date of calculation (it being understood and agreed that where an
amount is calculated with reference to, or over, a period of time, the date of
calculation shall be the final date of such period of time).

 

(c)Payments. Whenever any payment of cash is to be made by the Company to any
Person pursuant to this Note, unless otherwise expressly set forth herein, such
payment shall be made in lawful money of the United States of America by a
certified check drawn on the account of the Company and sent via overnight
courier service to such Person at such address as previously provided to the
Company in writing, provided that the Holder may elect to receive a payment of
cash via wire transfer of immediately available funds by providing the Company
with prior written notice setting out such request and the Holder’s wire
transfer instructions. Whenever any amount expressed to be due by the terms of
this Note is due on any day which is not a Business Day, the same shall instead
be due on the next succeeding day which is a Business Day. Any amount of
Principal or other amounts due under the Transaction Documents which is not paid
when due (solely to the extent such amount is not then accruing interest at the
Default Rate) shall result in a late charge being incurred and payable by the
Company in an amount equal to interest on such amount at the rate of twelve
percent (12.0%) per annum from the date such amount was due until the same is
paid in full (“Late Charge”).

 

- 14 -



--------------------------------------------------------------------------------

 

24.CANCELLATION. After all Principal, accrued Interest, Late Charges and other
amounts at any time owed on this Note have been paid in full, this Note shall
automatically be deemed canceled, shall be surrendered to the Company for
cancellation and shall not be reissued.

 

25.WAIVER OF NOTICE. To the extent permitted by law, the Company hereby
irrevocably waives demand, notice, presentment, protest and all other demands
and notices in connection with the delivery, acceptance, performance, default or
enforcement of this Note and the Securities Purchase Agreement.

 

26.GOVERNING LAW. This Note shall be construed and enforced in accordance with,
and all questions concerning the construction, validity, interpretation and
performance of this Note shall be governed by, the internal laws of the State of
Florida, without giving effect to any choice of law or conflict of law provision
or rule (whether of the State of Florida or any other jurisdictions) that would
cause the application of the laws of any jurisdictions other than the State of
Florida. The Company hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in Hillsborough County, Florida, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. In the event that any
provision of this Note is invalid or unenforceable under any applicable statute
or rule of law, then such provision shall be deemed inoperative to the extent
that it may conflict therewith and shall be deemed modified to conform with such
statute or rule of law. Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of this Note. Nothing contained herein shall be deemed or
operate to preclude the Holder from bringing suit or taking other legal action
against the Company in any other jurisdiction to collect on the Company’s
obligations to the Holder, to realize on any collateral or any other security
for such obligations, or to enforce a judgment or other court ruling in favor of
the Holder. THE COMPANY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS NOTE OR ANY TRANSACTION
CONTEMPLATED HEREBY.

 

27.MAXIMUM PAYMENTS. Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum shall be credited against
amounts owed by the Company to the Holder and thus refunded to the Company.

 

28.CERTAIN DEFINITIONS. For purposes of this Note, the following terms shall
have the following meanings:

 

(a)“Adjustment Right” means any right granted with respect to any securities
issued in connection with, or with respect to, any issuance or sale (or deemed
issuance or sale in accordance with Section 8(e)) of Common Units (other than
rights of the type described in Sections 8(a) through (d)) that could result in
a decrease in the net consideration received by the Company in connection with,
or with respect to, such securities (including, without limitation, any cash
settlement rights, cash adjustment or other similar rights).

 

(b)“Black Scholes Consideration Value” means the value of the applicable Option,
Convertible Security or Adjustment Right (as the case may be) as of the date of
issuance thereof calculated using the Black Scholes Option Pricing Model
obtained from the “OV” function on Bloomberg utilizing (i) an underlying price
per share equal to the closing bid price of the Common Units on the Business Day
immediately preceding the public announcement of the execution of definitive
documents with respect to the issuance of such Option, Convertible Security or
Adjustment Right (as the case may be), (ii) a risk-free interest rate
corresponding to the U.S. Treasury rate for a period equal to the remaining term
of such Option, Convertible Security or Adjustment Right (as the case may be) as
of the date of issuance of such Option, Convertible Security or Adjustment Right
(as the case may be), (iii) a zero cost of borrow and (iv) an expected
volatility equal to the greater of 100% and the 100 day volatility obtained from
the “HVT” function on Bloomberg (determined utilizing a 365 day annualization
factor) as of the Business Day immediately following the date of issuance of
such Option, Convertible Security or Adjustment Right (as the case may be).

- 15 -



--------------------------------------------------------------------------------

 

 

(c)“Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

 

(d)“Change of Control” means any Fundamental Transaction other than (i) any
merger of the Company or any of its, direct or indirect, wholly-owned
Subsidiaries with or into any of the foregoing Persons, (ii) any reorganization,
recapitalization or reclassification of the Common Shares in which holders of
the Company’s voting power immediately prior to such reorganization,
recapitalization or reclassification continue after such reorganization,
recapitalization or reclassification to hold publicly traded securities and,
directly or indirectly, are, in all material respects, the holders of the voting
power of the surviving entity (or entities with the authority or voting power to
elect the members of the board of directors (or their equivalent if other than a
corporation) of such entity or entities) after such reorganization,
recapitalization or reclassification, or (iii) pursuant to a migratory merger
effected solely for the purpose of changing the jurisdiction of incorporation of
the Company or any of its Subsidiaries.

 

(e)“Closing Date” is the date the Company initially issued the Note.

 

(f)“Common Shares” means (i) shares of the Company’s common stock, US$_____ par
value per share, and (ii) any capital stock into which such common shares shall
have been changed or any share capital resulting from a reclassification of such
common shares.

 

(g)“Excluded Securities” means any issuance of Common Units, Options and/or
Convertible Securities (i) reserved for issuance under the Company’s equity
incentive plans or issued to employees, consultants or service providers as
compensation or consideration in the ordinary course of business, (ii) issued
pursuant to agreements, Options, Convertible Securities or Adjustment Rights
existing as of the date hereof, provided that such agreements, Options,
Convertible Securities or Adjustment Rights have not been amended since the
Issuance Date to increase the number of such securities or decrease the exercise
price, exchange price or conversion price of such securities, and (iii) to which
the Holder consents in writing.

 

(h)“Fundamental Transaction” means that (i) the Company or any of its
Subsidiaries shall, directly or indirectly, in one or more related transactions,
(1) consolidate or merge with or into (whether or not the Company or any of its
Subsidiaries is the surviving corporation) any other Person, or (2) sell, lease,
license, assign, transfer, convey or otherwise dispose of all or substantially
all of its respective properties or assets to any other Person, or (3) allow any
other Person to make a purchase, tender or exchange offer that is accepted by
the holders of more than 50% of the outstanding shares of Voting Stock of the
Company (not including any shares of Voting Stock of the Company held by the
Person or Persons making or party to, or associated or affiliated with the
Persons making or party to, such purchase, tender or exchange offer), or (4)
consummate a stock or share purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) with any other Person whereby such other Person acquires
more than 50% of the outstanding shares of Voting Stock of the Company (not
including any shares of Voting Stock of the Company held by the other Person or
other Persons making or party to, or associated or affiliated with the other
Persons making or party to, such stock or share purchase agreement or other
business combination), or (ii) any “person” or “group” (as these terms are used
for purposes of Sections 13(d) and 14(d) of the 1934 Act and the rules and
regulations promulgated thereunder) is or shall become the “beneficial owner”
(as defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of 50% of
the aggregate ordinary voting power represented by issued and outstanding Voting
Stock of the Company. Fundamental Transaction shall not mean any transaction
involving the Company and any one or more of its Affiliates, Subsidiaries, or
any of their respective officers or directors or the affiliates of officers or
directors of the Company.

 

(i)“GAAP” means United States generally accepted accounting principles,
consistently applied.

 

(j)“Indebtedness” shall have the meaning set forth in the Securities Purchase
Agreement.

 

(k)“Interest Rate” means ten-and-a-half percent (10.5%) per annum, as may be
adjusted from time to time in accordance with Section 2.

 

- 16 -



--------------------------------------------------------------------------------

 

(l)“Maturity Date” shall mean 360 days from the Closing Date; provided, however,
the Maturity Date may be extended at the option of the Holder (i) in the event
that, and for so long as, an Event of Default shall have occurred and be
continuing or any event shall have occurred and be continuing that with the
passage of time and the failure to cure would result in an Event of Default or
(ii) through the date that is twenty (20) Business Days after the consummation
of a Fundamental Transaction in the event that a Fundamental Transaction is
publicly announced or a Fundamental Transaction Notice is delivered prior to the
Maturity Date.

 

(m)“Options” means any rights, warrants or options to subscribe for or purchase
Common Shares or Convertible Securities.

 

(l)“Outstanding Amount” means the sum of (i) the portion of the Principal to be
redeemed or otherwise with respect to which this determination is being made,
(ii) accrued and unpaid Interest with respect to such Principal and (iii)
accrued and unpaid Late Charges with respect to such Principal and Interest.

 

(m)“Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common shares or equivalent equity
security is quoted or listed on an Eligible Market, or, if there is more than
one such Person or Parent Entity, the Person or Parent Entity with the largest
public market capitalization as of the date of consummation of the Fundamental
Transaction.

 

(n)“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity or a government or any department or agency thereof.

 

(o)“Redemption Notices” means, collectively, the Event of Default Redemption
Notices and other redemption notices, and each of the foregoing, individually, a
“Redemption Notice.”

 

(p)“Redemption Premium” means (i) in the case of the Events of Default described
in Section 4(a) (other than Sections 4(a)(iii) through 4(a)(v)), 120% or (ii) in
the case of the Events of Default described in Sections 4(a)(iii) through
4(a)(v), 100%.

 

(q)“Redemption Prices” means, collectively, Event of Default Redemption Prices
and other redemption prices and each of the foregoing, individually, a
“Redemption Price.”

 

(r)“Securities Purchase Agreement” means that certain Securities Purchase
Agreement, dated as of the Closing Date, by and between the Company and the
Holder pursuant to which the Company issued this Note, as may be amended from
time to time.

 

(s)“Subsidiaries” means subsidiaries of the Company.

 

(t)“Successor Entity” means the Person (or, if so elected by the Holder, the
Parent Entity) formed by, resulting from or surviving any Fundamental
Transaction or the Person (or, if so elected by the Holder, the Parent Entity)
with which such Fundamental Transaction shall have been entered into.

 

(u)“Voting Stock” of a Person means capital stock of such Person of the class or
classes pursuant to which the holders thereof have the general voting power to
elect, or the general power to appoint, at least a majority of the board of
directors, managers, trustees or other similar governing body of such Person
(irrespective of whether or not at the time capital stock of any other class or
classes shall have or might have voting power by reason of the happening of any
contingency).

 

(v)Reserved.

 

29.DISCLOSURE. Upon receipt or delivery by the Company of any notice in
accordance with the terms of this Note, unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
non-public information relating to the Company or any of its Subsidiaries, the
Company shall within one (1) Business Day after any such receipt or delivery
publicly disclose such material, non-public information on a report on Form 8-K
or otherwise. In the event that the Company believes that a notice contains
material, non-

- 17 -



--------------------------------------------------------------------------------

 

public information relating to the Company or any of its Subsidiaries, the
Company so shall indicate to such Holder contemporaneously with delivery of such
notice, and in the absence of any such indication, the Holder shall be allowed
to presume that all matters relating to such notice do not constitute material,
non-public information relating to the Company or its Subsidiaries. Nothing
contained in this Section 29 shall limit any obligations of the Company, or any
rights of the Holder.

 

[signature page follows]

 

- 18 -



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.

 

 

 

 

IIU, INC.

 

 

 

 

 

 

By:

 /s/ Mark Pajak                                               

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

[Promissory Note - Signature Page]